Weaver, J.
(Dissenting). The statute providing for the adoption of the mulct law by a city of more than five thousand inhabitants requires that the written statement of consent be signed by a “majority of the voters residing in the city, voting therein at the last preceding election as shown by the poll list of said election” (Code, section 2448) ; while the petition which shall operate to revoke such adoption is required to be signed by a “majority of the voters of said city ... as shown by the last gen*224eral election” (Code, section 2451). The difference in the language of the two provisions is very marked — a majority of the voters of the city voting therein at the last preceding election as shown' by the poll list of said election is one thing, a majority of the voters.of the city as shown by the last general election is an altogether different thing — and it is inconceivable that an intelligent Legislature should have made use of both descriptions in the same statute to express the same idea. To secure the statement of consent, its promoters must look to the poll list of the preceding election, whether general or municipal. There they are to find the specifically named persons the signatures of a majority of whom must be obtained. To secure a revocation the opponents of the mulct law must present a petition signed by a majority of the voters of the city as shown by the last general (not municipal) election. In this provision no 'reference is made to the poll lists. The majority here required is not a majority of the particular individuals who voted at the last general election, but a majority of the entire body of voters, the entire electorate of the city, which for the purposes of this provision is assumed to equal in number the aggregate vote shown by the. last general election. For the statutory distinction' between general elections and municipal elections, see Code, section 1089.
The voters shown by such election may or may .not be equal to the number of names on the poll list.. If asked to determine the number of votes cast at any given election, we do not look to the poll list, but to the officially canvassed result. If, for instance, a statute be enacted authorizing the imposition of a tax in aid of the construction of a railroad upon vote of a majority of the voters of a city as shown by the last general election, it would hardly be contended that such provision meant a majority of the particular individuals voting at such election, yet that is precisely what we would be required to hold to be con*225sistent with the position taken by the majority opinion. Taking the result of the last general election as the statutory standard for determining the number of voters of the city and not as designating a list of individuals who have an exclusive right. to be heard on the subject, the petition of revocation was sufficient, and in my judgment it should have been so held by the trial court. The precedents cited in the majority opinion are to my mind entirely inapplicable to the issue here being considered, but I will not prolong this discussion to enter upon their review. The distinction sought to be drawn between “voters” and “qualified electors” is entirely too fine for practical purposes. Our laws are made by representative citizens, chosen from every walk of life, who use words according' to their ordinary and accepted meaning, and it is not, I respectfully contend, the proper province of the court to neutralize or destroy their effect by extraordinary and' unusual, interpretations which we may be morally certain never entered the mind of the legislator.
I think the judgment below should be reversed.